DONOVAN, District Judge.
These three appeals are from judgments for the appellee. The three cases were consolidated for trial in the district court. Appellants will be referred to as plaintiffs and appellee as defendant, as .they appeared in the trial court.
Plaintiffs commenced these actions to recover for property damage, which they attribute to the negligence of the defendant. Verdicts were returned for the defendant. The record shows a factual situation leading to a violent explosion and fire traceable to escaping gas sold and delivered by defendant to the public, among whom were the plaintiffs who occupied the damaged premises in the central business district of Tipton, Missouri. The explosion occurred at about 2:15 to 2:30 a. m. on January 31, 1955. Fire was immediately observed in the building owned by plaintiff Martin and leased in part to the other plaintiffs.
Defendant subsequently dispatched employees to the site of the explosion and fire, and the pipe suspected of leakage was removed by them about 10:30 a. m. on February 2, 1955. Prior to removal it had been underground and connected to an elbow that had an oval-shaped hole in it, which measured about one and three-fourths by one inch in area. Part of the main pipes had been replaced in July, 1951. Plaintiffs disclaim knowledge of this replacement, and plaintiff Martin testified the pipe was removed without his permission. It was defendant’s policy to make checks periodically to find leaks in its mains, by driving a bar down to the pipe and lowering a gas indicator into the hole. Defendant would not check the service lines from the curbcock to the meter on the owner’s premises without permission from the owner or proprietor. The service line from property line to meter is part of the customer’s property and is installed and maintained at the property owner’s expense.
No one had smelled the gas in the building before the explosion. There is no dispute as to cause and effect. An explosion and resulting fire led to the damage. What initiated the cause?
Contending defendant’s negligence was the cause, plaintiffs claim the proximate cause was (a) defendant’s permitting the escape of gas from a pipe which was not maintained in a safe condition; (b) defendant’s failure to shut off the flow of gas in time to avoid the explosion, and (c)-defendant’s failure to warn the plaintiffs. Plaintiffs, by pleading and evidence, theorized that defendant owiled the defective pipe and had knowledge of its defective condition, which fact was not imparted to the plaintiffs. Defendant contends plaintiff Martin owned the pipe in question and that it had no duty of inspection in that respect.
In this diversity case the substantive law of Missouri must be applied. The rule in Missouri is :
“ * * * that, in view of the highly dangerous character of the gas and its tendency to escape, a distributor of gas to the public must use a degree of care in the installation and maintenance of conduits and appliances under its control commensurate with the danger or risk which it is its duty to avoid; that is to say, that one distributing gas to the public must exercise ordinary care, un*656der the circumstances attending its operations, to maintain its facilities in a reasonably safe condition, and not that the distributor is liable as an insurer. Under the laws of Missouri, in the absence of a contract so requiring, a distributor of gas is not charged with the duty of inspecting or maintaining privately owned service pipes or appliances in the buildings or on the property of its customers. On receipt of notice from a customer of defects in the customer’s service installations, the gas distributor may discharge the duty which the law imposes upon it by shutting off the supply of gas until such time as the owner of the defective pipes or appliances may have corrected the defects in them. But, if the distributor on receipt of such notice from a customer undertakes to inspect the service installation on the property of the customer and to discover and correct the leaks or other defects permitting the escape of gas on the owner’s premises, the distributor is obligated to exercise a degree of care commensurate with the known dangerous character of gas to discover and repair the defects in the customer’s installations. * * *
“The mere statement of the evidence shows how difficult it is for an appellate court to appraise it fairly from the printed record, and how important, if not decisive, in such an appraisal was the opportunity which the trial court had to hear and observe the witnesses on the stand. Obviously, the trial court might have resolved the issues of fact in favor of defendant. But we cannot say that the opposite conclusion is without substantial basis in the evidence or that upon a consideration of all of the evidence it is clearly erroneous.”
Skelly Oil Co. v. Holloway, 8 Cir., 171 F.2d 670, 674, 679. See also Gas Service Co. v. Helmers, 8 Cir., 179 F.2d 101; Gas Service Co. v. Payton, 8 Cir., 180 F.2d 505.
The learned trial court in appropriate and meticulous manner, charged the jury in keeping with Missouri law as outlined in the foregoing cases, as follows:
“You must keep in mind one rule of law, that it was the duty of the defendant’s agents and employees to exercise a high degree of care commensurate with the deadly and dangerous character of the product, natural gas, handled and distributed by them. That is to say that they owed a duty in relation to the handling of that product to exercise that degree of care which an ordinarily careful and prudent person would use or exercise under the same or similar circumstances commensurate with the dangers to be reasonably anticipated from the handling and distribution of natural gas.
“Now the plaintiffs in this case claim that the defendant has failed to exercise that degree of care which the law casts upon it and that the defendant was thereby negligent and as a result of such negligence the explosion in question occurred and the damage to the Martin building and the personal property contained therein was thereby occasioned.
******
“Before the plaintiffs are entitled to recover in this case, you must find and believe from the evidence that if there was an explosion of natural gas in the Martin building in question, that gas came from the leak in the service pipe line exhibited to you in evidence. If the explosion in question or any damage occasioned to the Martin building as a result of explosion or fire was caused by any other source of natural gas, if it was a natural gas explosion, came from any other source than the leaks mentioned in evidence and as exhibited before you in the service *657pipe in question, then under those facts and circumstances the plaintiffs in this case are not entitled to a verdict at your hands and you should return a verdict in favor of the defendant in this case on all three of the forms of verdict that will be submitted to you.
******
[6] “Under the law and the facts of this case, the defendant’s only duty in respect to that service line arose, if it ever did arise, after the defendant had some knowledge of the leakage of gas from that particular service line, or notice of a defect in said line which would imminently cause gas to leak therefrom if it was not replaced or repaired, and thereafter to take such reasonable steps as were necessary to prevent the danger arising from the escape of any natural gas from any defect in said line thereafter remaining operative. * *
******
[7] “Under the law, as I say to you, the service line in question, that is, from the shut-off cock to the curb line in Moreau Street to the building, belonged to Mr. Martin and it was the duty of Mr. Martin to keep that service line in safe operating condition and free from holes from which natural gas might escape.
******
“So it comes down to this, in this statement of the law / that I have given to you, that if the defendant had knowledge or means of knowledge of an actual leak in this service line, then the defendant was required to use ordinary care in respect to that knowledge of any such leak. If the defendant had knowledge of surrounding facts and circumstances which would lead the defendant to know and have notice that there was an imminent danger, that is, a danger within a reasonably short period of time, which an ordinarily prudent and careful person would consider as a reasonable period of time, that if this particular pipe had a defect in it it would leak gas, then the defendant would be required to take some action in respect to the service line. But if the defendant did not have actual knowledge of the leaking of gas from the service line or by the exercise of due care could not have had such knowledge, and there were no facts revealed to the defendant from which the defendant would have knowledge or notice that there was imminent danger of a leak in the service line, that any conditions existing in the service line liable to leak gas were remote or contingent, then the defendant would not be liable and there was no duty on the part of the defendant in this case to take any action in respect to this particular piece of service line that was introduced in evidence before you.”
 The interpretation and application of Missouri law in the instant case by the able judge who presided at the trial must and should be adopted on appeal, unless “the burden of demonstrating that the judgments appealed from are the result of a clear misconception or misapplication by the District Court of local law * * * [has been carried by the plaintiffs]. As this Court has frequently pointed out, that burden, in cases such as these, is a heavy one. * * * The question for review is not whether the conclusion of the trial court as to a question of local law is necessarily correct, but whether the court reached a permissible conclusion, * * * that is, such a conclusion as this Court reasonably may believe that the Supreme Court of the State would or might reach, were it called upon to decide the question.” See Milwaukee Insurance Company v. Kogen, 8 Cir., 240 F.2d 613, 615.
It is obvious to us that the experienced court presiding at the trial gave every consideration to proper application of controlling Missouri law to the facts and evidence of the instant case, and on that basis the Court correctly submitted ah *658pertinent issues to the jury. As Judge John B. Sanborn said in his well-considered opinion in the last-cited case, the burden required for reversal in cases of this type is a heavy one. In our opinion that burden has not been sustained by plaintiffs. The trial court’s charge, considered in its entirety, is a correct statement of Missouri law. In our opinion the trial court committed no error.
Concluding, it is sufficient to say that we have carefully considered the arguments and briefs of plaintiffs’ able counsel, and we find no basis for holding contrary to the judgments appealed from.
The judgments appealed from are affirmed.